PER CURIAM.
We have given careful consideration to the arguments submitted, and are of opinion that the order granting a stay of proceedings in the state court was clearly authorized by the bankruptcy act. In the administration of the affairs of insolvent persons and corporations the jurisdiction of the federal courts in bankruptcy is essentially exclusive. “The intent of the bankruptcy law,” says the Supreme Court in Re Watts & Sachs, 190 U. S. 27, 23 Sup. Ct. 718, 47 L. Ed. 933, “is to place the administration of affairs of insolvents exclusively under the jurisdiction of the bankruptcy courts.” Bankr. Act July 1, 1898, c. 541, § 11a, 30 Stat. 549 [U. S. Comp. St. 1901, p. 3426]; Bryan v. Bernheimer, 181 U. S. 188, 21 Sup. Ct. 557, 45 L. Ed. 814; Mueller v. Nugent, 184 U. S. 1, 22 Sup. Ct. 269, 46 L. Ed. 405; In re Knight (D. C.) 11 Am. Bankr. Rep. 1, 125 Fed. 35.
The judgment of the court below is affirmed.